476 Pa. 317 (1978)
382 A.2d 739
Mary HOOLICK, a retarded citizen by her parent and legal guardian, John Hoolick, and all others similarly situated, Appellants,
v.
RETREAT STATE HOSPITAL et al., Appellees.
Supreme Court of Pennsylvania.
Argued January 19, 1978.
Decided February 10, 1978.
*318 Miriam L. Gafni, Richard Kirschner, Philadelphia, for appellants.
Allen C. Warshaw, Deputy Atty. Gen., for appellees.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.

OPINION OF THE COURT
PER CURIAM:
Order affirmed.